                    Case 1:17-cv-06221-KPF Document 391 Filed 11/20/20 Page 1 of 2
                                CLEARY GOTTLIEB STEEN & HAMILTON LLP

NEWYORK                                                     2112 Pennsylvania Avenue, NW                                                          ROME

PARIS
                                                             Washington, DC 20037-3229                                                           MILAN
                                                                  T: +1202 9741500                                                          HONGKONG
BRUSSELS
                                                                  F: +1202 9741999
                                                                                                                                                BEIJING
LONDON
                                                                    clearygottlieb.com                                                     BUENOS AIRES
FRANKFURT
                                                                                                                                             SAO PAULO
COLOGNE                                                                                                                                      ABU DHABI
                                                                      D: +1 202 974 1690
MOSCOW                                                                dgelfand@cgsh.com                                                          SEOUL




                                                                 November 20, 2020
                                                                                                                   MEMO ENDORSED
           VIA ECF AND EMAIL

           The Honorable Katherine Polk Failla
           United States District Court, S.D.N.Y.
           40 Foley Square
           New York, NY 10007

                          Re: Iowa Pub. Emps.’ Ret. Sys., et al. v. Bank of Am. Corp., et al.,
                          Case No. 17-cv-6221 (KPF) (S.D.N.Y.)

           Dear Judge Failla:

                  EquiLend respectfully requests leave to file its brief in support of a motion for remedial
           order and related declarations and exhibits under seal.

                    EquiLend requests to file its brief under seal pursuant to the Court’s request to counsel at
           the November 6 conference, in order to give the Court an opportunity to consider whether the
           brief should remain under seal. As we noted at that conference, we are not aware of any basis
           for this document to remain under seal. The Declaration of Christian J. Mahoney and the exhibit
           attached to that declaration have been filed under seal for the same reason and we are aware of
           no reason why these documents should remain under seal.

                   EquiLend requests that the Declaration of Garrett D. Shinn and the exhibits attached to
           that declaration remain under seal even if the Court chooses to place the brief on the public
           docket. The attached exhibits include materials that have been designated Confidential or Highly
           Confidential under the Protective Order in this case, including deposition transcripts and
           business documents that discuss business confidential matters.

                                                                                                   Respectfully yours,
                                                                                                   /s/ David I. Gelfand
                                                                                                   David Gelfand
           cc:    All Counsel of Record (via email and ECF)



                          Cleary Gottlieb Steen & Hamilton LLP or an affiliated entity has an office in each of the cities listed above.
     Case 1:17-cv-06221-KPF Document 391 Filed 11/20/20 Page 2 of 2




Application GRANTED. Defendant EquiLend's submissions in support of
its motion for a remedial order shall be filed under seal, viewable
only to the Court and parties.

Dated:    November 20, 2020           SO ORDERED.
          New York, New York



                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
